       Case 1:20-cv-00765-WJ-SCY Document 55 Filed 06/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT FOR

                              THE DISTRICT OF NEW MEXICO
                                 ________________________

T. ROSARIO ROMAN,

               Plaintiff,

       v.                                                                  20cv00765 WJ/SCY

TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA,

               Defendant.

                            MEMORANDUM OPINION AND ORDER
                             GRANTING ATTORNEY FEE AWARD

       THIS MATTER comes before the Court regarding its recent decision granting

Defendant’s motion to dismiss in part and awarding Defendant attorneys’ fees. See Doc. 51.

Having reviewed Defendant’s submission, the Court finds that Defendant’s request for attorneys’

fees in the amount of $3,959.01 is well-taken and reasonable and is therefore granted.

                                       BACKGROUND

       In that recent decision, the Court found that Plaintiff’s failure to provide adequate

information in response to discovery requests was sufficiently culpable to warrant some form of

sanctions short of dismissal at this time. Doc. 51 at 12. Plaintiff was ordered to supplement her

discovery disclosures and Defendant was awarded attorney fees and costs associated with filing

the motion to dismiss and the motion to supplement briefing (Docs. 33 and 45) due to Plaintiff’s

discovery abuses, with instructions to submit a supporting affidavit for the fees requested.

Plaintiff was allowed to file objections to those requests two weeks after Defendant’s

submission. Id. at 13.
         Case 1:20-cv-00765-WJ-SCY Document 55 Filed 06/09/21 Page 2 of 4




         On May 19, 2021, defense counsel submitted an affidavit in support of a request for

attorneys’ fees in the total amount of $3,959.01. (Doc. 54). No objections were filed by Plaintiff.

         The Affidavit was submitted by Ms. Jennifer A. Noya, a practicing attorney since 1994

and shareholder with the Modrall Law firm in Albuquerque, New Mexico. Ms. Noya has been in

charge of overseeing this case throughout the litigation. Three attorneys (Sonya Burke and

Nicole Russell) and one paralegal (LeAnn Gallegos) were involved in preparing the two motions

for which defense counsel will be awarded fees. Ms. Burke’s hourly rate in this case is $285.00;

Ms. Russell’s hourly rate is $195.00; and Ms. Gallegos’s rate is $110.00 per hour.

                                                  DISCUSSION

         This Court has discretion to determine the amount of a fee award. Hensley v. Eckerhart,

461 U.S. 424, 437 (1983). The amount awarded by a court is generally based on a “lodestar”

amount, which is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate. Hensley, 461 U.S. at 433; Ramos v. Lamm, 713 F.2d 546, 557 (10th Cir.

1983), overruled on other grounds by Pennsylvania v. Del. Valley Citizens' Council for Clean

Air, 483 U.S. 711, 725 (1987). The Tenth Circuit has outlined twelve factors, commonly referred

to as the Johnson factors, for a court to consider when determining the reasonableness of an

award of attorneys’ fees, as articulated by the Fifth Circuit in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974).1 In evaluating the reasonableness of a fee award, a

court need specifically address only relevant Johnson factors. Faulkner v. Ensign United States




1
   The Johnson factors are: (1) the time and labor involved; (2) the novelty and difficulty of the questions; (3) the
skill requisite to perform the legal service properly; (4) the preclusion of other employment by the attorney due to
the acceptance of the case; (5) the customary fee; (6) any prearranged fee - this is helpful but not determinative; (7)
time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the
experience, reputation, and the ability of the attorneys; (10) the undesirability of the case; (11) the nature and length
of the professional relationship with the client; and (12) awards in similar cases.


                                                           2
        Case 1:20-cv-00765-WJ-SCY Document 55 Filed 06/09/21 Page 3 of 4




Drilling Inc., No. 16-CV-03137-PAB-KLM, 2020 WL 550592, at *3 (D. Colo. Feb. 4, 2020)

(citing Gudenkauf v. Staffer Commc’ns, Inc., 158 F.3d 1074, 1083 (10th Cir. 1998)).

        The Court agrees that the hourly rates for Ms. Burke, Ms. Russell and Ms. Gallegos are

reasonable and within the range of the prevailing market rates for this community. See, e.g., New

Mexico Turn Around v. City of Albuquerque, No. 11-cv-00536 (D.N.M. May 22, 2013)

(Memorandum Opinion and Order) (approving rates between $175/hr and $350/hr); Spurlock v.

Townes, No. 09-cv-786 (D.N.M. Nov. 21, 2012) (Memorandum Opinion and Order on Plaintiffs’

Motion for Attorney Fees) (2012 decision awarding six plaintiff’s attorneys hourly rates ranging

from $150 per hour to $375 per hour); see also Blum v. Stenson, 465 U.S. 886, 895 (1984) (court

should use “prevailing market rates in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.”); see also Beard

v. Teska, 31 F. 3d 942, 956- 97 (10th Cir. 1994).

        In connection with the two motions Defendant Travelers has incurred the following fees:

Sonya R. Burke                             2.1 hours at $285                 $ 598.50
Nicole T. Russell                          15.3 hours at $195                $2,983.50
LeAnn Gallegos                             .8 hours at $110                  $ 88.00
Gross receipts tax $ 289.012
Total fees plus tax                                                          $3,959.01

        The Court finds that a total award of $3,959.01 for attorneys’ fees is a reasonable lodestar

amount for the work involved in filing the two motions relevant here, and that there is no reason

to depart from that lodestar amount. Defense counsel’s attempts to obtain discovery from

Plaintiff spanned a considerable period of time, see Doc. 51 at 4-7, and those attempts were

clearly documented in the motions.

        THEREFORE,


2
  Herrera v. First Northern Sav. and Loan Ass’n, 805 F.2d 896, 902 n.3 (10th Cir. 1986) (noting that some courts
have included the gross receipts tax as part of attorney’s fee awards with no discussion).

                                                       3
       Case 1:20-cv-00765-WJ-SCY Document 55 Filed 06/09/21 Page 4 of 4




       IT IS ORDERED that Defendant is hereby awarded attorney’s fees in the total amount

of $3,959.01, which includes gross receipts tax, in relation to Defendant’s motion to dismiss for

discovery violations (Doc. 33) and the Court’s Memorandum Opinion and Order awarding

attorney fees (Doc. 51).



                                     _____________________________________
                                     WILLIAM P. JOHNSON
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                               4
